United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
GENERAL SERVICES ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1025
Issued: August 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 12, 2013 appellant timely appealed the September 18, 2012 and March 1, 2013
nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP) which denied
reconsideration.1 OWCP issued its latest merit decision on August 26, 2011, which is more than
180 days prior to the filing of the instant appeal. Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction
extends only to the September 18, 2012 and March 1, 2013 nonmerit decisions.

1

A notice of appeal must be filed within 180 days from the date of issuance of an OWCP decision. 20 C.F.R.
§ 501.3(e). The instant appeal was postmarked March 12, 2013 and received on March 18, 2013. Generally, the
date of receipt is considered the date of filing. 20 C.F.R. § 501.3(f). But in this instance, reliance on the March 18,
2013 date of receipt would render the appeal untimely with respect to OWCP’s September 18, 2012 decision.
Accordingly, the appeal is considered to have been filed as of the date of postmark; March 12, 2013. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 52-year-old former contract specialist, has an accepted occupational disease
claim for allergic reaction to airborne allergens/allergic asthma which arose on or about
July 21, 1991.3 In September 1992, her then-treating physician, Dr. Denise E. Bruner, advised
that appellant was able to perform her usual duties in an environment free of her known
allergens.4 Effective September 12, 1993, appellant accepted a position as a management and
program analyst with the Department of Defense (DOD), Office of the Inspector General.5 After
an extended period of inactivity, OWCP destroyed the original case file associated with her
July 21, 1991 employment injury.
In May 2004, Dr. Henry C. Fronc Jr., a cardiologist, saw appellant for complaints of
chest discomfort which he later diagnosed as costochondritis.6 In October 2004, he also
diagnosed autonomic dysfunction (AD). An October 28, 2004 head-up tilt table study triggered
a syncopal episode. Based on the positive test result, Dr. Fronc diagnosed AD. At the time, he
recommended that appellant avoid her long daily commute and be permitted to telework from
home. Dr. Fronc explained that driving could predispose her to breakthrough episodes of
syncope which posed a danger to both appellant and the public at large. He would later explain
that appellant was also limited in her ability to tolerate heat. Dr. Fronc noted that patients with
AD, and appellant in particular, do better if they can control their environment and avoid
excesses of heat or humidity.
Beginning in November 2004, DOD accommodated appellant’s disability due to AD by
temporarily allowing her to telework from home on a full-time basis. DOD subsequently
modified the telework accommodation to three days of work at home. The other two days
appellant was required to be on-site. Various telework accommodations remained in effect for
approximately two years. In January 2007, DOD denied any further accommodation for
telework on the basis that appellant could commute to work as long as she did not drive herself.

3

OWCP’s October 27, 1993 acceptance letter noted that the medical evidence of record indicated that appellant’s
work-related condition ceased when she transferred to a new work environment and was no longer exposed to
airborne aspergillus niger.
4

A September 24, 1992 duty status report (Form CA-17) signed by Dr. Bruner noted a diagnosis of reactive
airway disease. In a September 29, 1992 narrative report, Dr. Bruner indicated that appellant had been seen by a
pulmonary specialist in April 1992 whose testing confirmed a diagnosis compatible with asthma or reactive airway
disease.
5

Her new employer reportedly had no record of any request for accommodation with respect to appellant’s
employment-related allergic asthma.
6

Dr. Bruner’s September 1992 report noted that appellant appeared to have been suffering from costochondritis -“chest pains” -- as early as August 1991.

2

DOD also initiated construction of an on-site work area where appellant would be able to control
the temperature.
On February 6, 2007 appellant had a near syncope episode while at work. She was
transported via ambulance to INOVA Alexandria Hospital emergency department where she
received a diagnosis of vasovagal episode/AD. The emergency department treatment records
noted that appellant “got up too quickly....”
She was excused from work until
February 10, 2007.
Appellant did not return to work and subsequently filed a claim (Form CA-2a) for
recurrence of disability beginning February 6, 2007. She described her syncope/AD as a
“consequential injury” due to her July 21, 1991 employment injury. Appellant’s prior workrelated injury reportedly resulted in a “total restriction on marked temperature changes/extremes
and dust/fumes environmental pollutants.”7
In a February 9, 2007 report, Dr. Fronc indicated that on February 6, 2007 appellant
experienced an episode of near loss of consciousness, decreased blood pressure and varying heart
rate while working on-site. He explained that the February 6, 2007 episode was characteristic of
her disability due to AD which he initially diagnosed on October 28, 2004. Dr. Fronc further
stated that this latest episode was one of many manifestations of AD. He described appellant’s
episodes as sporadic and unpredictable. Dr. Fronc noted that appellant was currently required to
work on-site, and thus, she had to commute to work daily. He stated that the high level of stress
associated with commuting into work aggravated appellant’s medical condition and precipitated
the February 6, 2007 episode. Dr. Fronc advised that appellant immediately apply for disability
retirement and that she not commute to work.
Dr. Jeffrey D. Gaber, a Board-certified internist, examined appellant on August 6, 2007
with respect to a “March 1992” injury. He noted that appellant developed syncope, near syncope
and dizziness and underwent an extensive work-up which revealed a positive tilt table test
consistent with AD. Dr. Gaber further noted that various medications had been utilized some of
which were either ineffective or not well-tolerated by appellant. Her current medication, Ritalin,
reportedly provided some relief, but appellant continued to have problems with dizziness,
particularly when exposed to a hot environment or when seated for prolonged periods.
Dr. Gaber stated that appellant had been unable to work because her job required her to work in a
seated position and also her commute was one to one and a half hours in each direction. He
noted appellant had not worked since February 6, 2007. Dr. Gaber also noted a history of
complaints of intermittent chest pain, felt to be due to costochondritis, recurrent sinusitis, asthma
and successful laparoscopic cholecystectomy. On physical examination, appellant’s chest was
clear to auscultation and percussion, her heart revealed a normal rhythm and there was no rub,
murmur, gallop or click. Dr. Gaber also noted that appellant’s chest wall was nontender. He
found appellant unable to work in any capacity and not fit for duty “mainly due to problems with
AD causing low blood pressure.” Having reviewed appellant’s job description as a management
and program analyst, Dr. Gaber stated that considering her disabilities -- “AD and asthma as the
most significant ones” -- appellant was incapable of rendering or performing useful service in her
7

Appellant did not identify the source of the quoted text.

3

previous occupation. He further explained that given appellant’s disability, there was no
accommodation for her medical condition that could be made which would allow her to perform
her duties. Lastly, Dr. Gaber noted that appellant had been off duty for several months and he
expected that she would remain fully disabled for at least one year.
By decision dated March 6, 2008, OWCP found the evidence insufficient to establish that
appellant’s claimed disability beginning February 6, 2007 was causally related to the original
injury of July 21, 1991. Consequently, it denied her recurrence claim. Appellant has since
requested reconsideration on five separate occasions.8
In a decision dated July 17, 2008, OWCP reviewed the recurrence claim on the merits
and denied modification. Appellant filed another request for reconsideration on July 16, 2009
which OWCP denied on November 23, 2009 without reaching the merits. She again requested
reconsideration on November 15, 2010. Appellant’s November 2010 request was accompanied
by new medical evidence from Dr. Gaber.
In an August 2, 2010 report, Dr. Gaber noted a prior history of having developed reactive
airway disease -- “specifically asthma and costochondritis” -- as a result of an “April 9, 1992”
work-related injury. He also noted work-related restrictions that included “marked temperature
changes/extremes and dust/[fumes].” Additionally, Dr. Gaber described appellant’s development
of AD which was noted to be partly controlled with Ritalin. He stated that one of the major
triggers of appellant’s AD was increased temperatures which she reportedly had been exposed to
in her work environment. Since his last examination in August 2007, appellant had several
episodes of syncope or near syncope resulting in visits to the emergency room. Dr. Gaber noted
that on one occasion appellant was nonverbal, unable to move her extremities and she had chest
pain. He stated that “[c]ombined with recurring costochondritis and asthma,” appellant had been
unable to resume working as a management and program analyst for DOD. Dr. Gaber also noted
that appellant had not worked for DOD since February 2007. He reported negative chest and
heart examinations, but indicated that appellant’s chest wall still remained tender in the upper
parasternal borders. Dr. Gaber further indicated that appellant’s situation had declined since his
last examination a few years ago. Appellant reportedly continued to have syncopal episodes,
chest pain, costochondritis and asthma for which she periodically used an inhaler. Dr. Gaber
described her prognosis as fair, but noted she remained permanently unable to resume working
due to risk of injury to herself or others.
In an August 26, 2011 decision, OWCP reviewed the merits of appellant’s recurrence
claim and denied modification. It noted that Dr. Gaber’s August 2, 2010 narrative appeared to
have been supplied by appellant. Additionally, Dr. Gaber failed to establish a connection
between appellant’s AD and her employment or original injury.
Appellant filed her fourth request for reconsideration on June 13, 2012. She described
the evolution of her telework accommodation from October 2004 through early February 2007.
After DOD withdrew the previous telework accommodation, appellant reported to the on-site
facility on February 5, 2007. She returned there on February 6, 2007 arriving via MetroAccess
8

Appellant initially requested an oral hearing which the Branch of Hearings and Review denied as untimely by
decision dated May 6, 2008.

4

at approximately 11:00 a.m. Appellant also described the February 6, 2007 near syncope
episode at work and her subsequent emergency room treatment.
Appellant’s June 13, 2012 reconsideration request referenced nine enclosures; most of
which purportedly documented her telework accommodation for AD. She also provided another
copy of the February 6, 2007 INOVA emergency department slip excusing her from work until
February 10, 2007. Appellant argued that she sustained a new injury on February 6, 2007 that
exasperated her July 21, 1991 injury. She also claimed that as a result of the 1991 injury, DOD
was aware that she could not tolerate heat.
OWCP denied reconsideration by decision dated September 18, 2012. It received only
one of the nine enclosures and that one particular document, a February 6, 2007 emergency
department work excuse, was already part of the record.
On September 20, 2012 appellant submitted another request for reconsideration. She
argued that DOD had accommodated her with full-time telework between 2004 and 2006 based
on her disability -- AD -- and her impairment from 1991. Appellant stated that Dr. Bruner
imposed limitations on “‘marked temperature changes/extremes and dust/fumes environmental
pollutants’” which DOD had allegedly been informed of prior to February 6, 2007. She argued
that DOD should not have withdrawn the previous telework accommodation given her disability
(AD) and her 1991 employment-related impairment. Appellant submitted various memoranda
from DOD regarding her telework accommodation. OWCP also received a September 10, 2012
report from Dr. Gaber.
In his latest report, Dr. Gaber reiterated much of the history previously described in his
August 2, 2010 report. Additionally, he referenced two recent syncopal episodes on March 31
and July 10, 2012, and noted that a July 3, 2012 bubble study revealed evidence of patent
foramen ovale.9 Dr. Gaber stated that AD combined with recurring costochondritis and asthma,
precluded appellant from resuming work as a management and program analyst with DOD. He
again reported negative chest and heart examinations, but noted that appellant’s chest wall was
still uncomfortable to touch. Dr. Gaber’s September 10, 2012 assessment and prognosis was a
verbatim recitation of his August 2, 2010 findings.
In a March 1, 2013 decision, OWCP denied reconsideration. Appellant’s September 20,
2012 request for reconsideration postdated OWCP’s latest merit decision by more than a year
and she failed to demonstrate clear evidence of error on the part of OWCP in denying her
claimed recurrence of disability beginning February 6, 2007.

9

Appellant was also reportedly involved in an April 2010 motor vehicle accident where she sustained a neck
sprain. Additionally, Dr. Gaber noted a recent history of back surgery (April 2011), right rotator cuff tear
(December 2011) and lumbar herniated disc (August 2012).

5

LEGAL PRECEDENT -- ISSUE 1
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.10 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.11 One such limitation is that the application for
reconsideration must be sent within one year of the date of the merit decision for which review is
sought.12
A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.13 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.14
ANALYSIS -- ISSUE 1
Appellant has an accepted occupational disease claim for allergic reaction to airborne
allergens/allergic asthma which arose on or about July 21, 1991. She had been exposed to
airborne aspergillus niger in the workplace. Appellant subsequently left the employing
establishment and in September 1993 she began work as a management and program analyst
with DOD. She remained at DOD through February 6, 2007. DOD reportedly had no record of
her ever having requested an accommodation with respect to her previous employment-related
lung condition.
More than 12 years after her July 1991 employment injury, appellant was diagnosed with
AD, a condition which manifested itself by precipitous decreases in heart rate and/or blood
pressure. As a result, she experienced periodic and unpredictable episodes of syncope or near
syncope. Dr. Fronc, a cardiologist, treated appellant for her AD beginning in October 2004. He
recommended that she telework from home because it was potentially unsafe for appellant to
operate a motor vehicle to commute to work. Dr. Fronc subsequently advised that increased
ambient temperature -- excessive heat -- was a common trigger for AD-related syncope and
particularly with respect to appellant. For more than two years, DOD accommodated appellant’s
AD by permitting her to telework between three to five days per week. In late January 2007,
DOD withdrew the previous telework accommodation. Appellant was instead required to work
on-site, full time.
10

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.607.

12

Id. at § 10.607(a).

13

Id. at § 10.606(b)(2).

14

Id. at §§ 10.607(b), 10.608(b).

6

On February 6, 2007 appellant had a near syncope episode while on-site and she has not
returned to work since.15 She claimed that her disability beginning February 6, 2007 was
causally related to her July 21, 1991 employment-related lung condition. Appellant believes
there is a causal relationship between her employment-related allergic asthma and her
subsequently acquired syncope/AD. She noted a common susceptibility to extreme temperatures
with both conditions. Appellant also believes her costochondritis is causally related to her
July 21, 1991 employment injury.
OWCP initially denied appellant’s recurrence claim on March 6, 2008. Since then it has
twice reviewed the claim on the merits and denied modification. The latest merit decision was
issued August 26, 2011. OWCP has consistently found the medical evidence of record
insufficient to establish a causal relationship between appellant’s July 21, 1991 employmentrelated lung condition and her claimed disability beginning February 6, 2007.
On June 13, 2012 appellant timely requested reconsideration of OWCP’s August 26,
2011 merit decision. However, her June 2012 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. The
relevant issue on reconsideration was medical in nature. Thus, the chronology of appellant’s
telework accommodations for AD was not germane to the question of whether the medical
evidence established a causal connection between her July 1991 employment-related lung
condition and her claimed disability beginning February 6, 2007.
Appellant also claimed that as a result of the July 1991 injury, DOD was aware that she
could not tolerate heat. However, DOD disputed this assertion when she originally filed her
recurrence claim (Form CA-2a). In response to a question (No. 38) of whether there were any
post-injury accommodations or adjustments in appellant’s regular duties due to injury-related
limitations, DOD noted on Form CA-2a that it had not employed appellant until September 12,
1993 and had no idea if her former employer (GSA) had made any accommodations/adjustments
in her duties. DOD further noted that since appellant’s employment with the Office of the
Inspector General, she had “never requested an accommodation due to her original injury.”
Having considered appellant’s June 13, 2012 request for reconsideration, the Board finds that she
did not advance a relevant legal argument not previously considered by OWCP. Therefore,
appellant is not entitled to a review of the merits based on the first and second above-noted
requirements under section 10.606(b)(2).16
Appellant also failed to submit any “relevant and pertinent new evidence” with her
June 13, 2012 request for reconsideration. The only enclosure OWCP received was a duplicate
copy of the February 6, 2007 INOVA emergency department slip which excused appellant from
work until February 10, 2007. Submitting additional evidence that repeats or duplicates
information already in the record does not constitute a basis for reopening a claim.17 Because
appellant did not provide any new evidence that might arguably impact the prior decision, she is
15

In January 2008, the Office of Personnel Management authorized disability retirement.

16

20 C.F.R. § 10.606(b)(2)(i) and (ii).

17

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

7

not entitled to a review of the merits based on the third requirement under section 10.606(b)(2).18
Accordingly, OWCP properly denied appellant’s June 13, 2012 request for reconsideration by
decision dated September 18, 2012.
LEGAL PRECEDENT -- ISSUE 2
Pursuant to 20 C.F.R. § 10.607(a) an application for reconsideration must be sent within
one year of the date of OWCP’s decision from which review is sought. If the request for
reconsideration is untimely, OWCP will undertake a limited review to determine whether the
application presents “clear evidence of error” on the part of OWCP in its “most recent merit
decision. 20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit
evidence relevant to the issue that was decided by OWCP. See Dean D. Beets, 43 ECAB
1153 (1992). The evidence must be positive, precise and explicit and it must be apparent on its
face that OWCP committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is not
enough to merely show that the evidence could be construed to produce a contrary conclusion.
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB
964 (1990). The evidence submitted must not only be of sufficient probative value to create a
conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44
ECAB 765, 770 (1993).
ANALYSIS -- ISSUE 2
Appellant’s latest request for reconsideration was dated September 20, 2012, which is
more than a year after OWCP’s August 26, 2011 merit decision. Because this request was
untimely, appellant must demonstrate “clear evidence of error” on the part of OWCP in denying
her claim for recurrence of disability beginning February 6, 2007.19
The September 20, 2012 request was accompanied by various DOD memoranda
regarding appellant’s telework accommodations for AD. Appellant argued that DOD had
accommodated her with full-time telework between 2004 and 2006 based on her disability -- AD
-- and her impairment from 1991. She further stated that Dr. Bruner imposed limitations on
“marked temperature changes/extremes and dust/fumes environmental pollutants” which DOD
had allegedly been informed of prior to February 6, 2007. As previously noted, DOD denied any
knowledge of appellant having either requested or received an accommodation based on her
July 21, 1991 employment-related lung condition. Moreover, the quoted limitations appellant
attributed to Dr. Bruner are not supported by the current evidence of record. It appears that
appellant first reported the quoted limitations in a June 19, 2007 memorandum to DOD
requesting continuation of pay. At the time, appellant did not attribute the quoted passage to a
particular source. Now Dr. Bruner is purportedly the source of the reported limitations.

18

20 C.F.R. § 10.606(b)(2)(iii).

19

Id. at § 10.607(b).

8

However, neither his September 24, 1992 CA-17 nor his September 29, 1992 narrative report
included the above-noted restrictions.
As previously indicated, the issue on reconsideration is medical in nature. The various
DOD memoranda regarding appellant’s AD-related telework accommodations are not medical
evidence, and thus, do not address the relevant issue on reconsideration. The only additional
medical evidence submitted in support of appellant’s latest request was Dr. Gaber’s
September 10, 2012 report.
Between August 2007 and September 2012, Dr. Graber examined appellant on three
occasions. His September 12, 2010 report noted that she developed reactive airway disease -“specifically asthma and costochondritis” -- as a result of an April 9, 1992 work-related injury.
Dr. Gaber also noted work-related restrictions that included “marked temperature
changes/extremes and dust/[fumes]….”20 Additionally, he described appellant’s development of
AD which was partly controlled with Ritalin and noted that one of the major triggers of her AD
was increased temperatures which she was “exposed to in her work environment.” Since he last
examined appellant in August 2010, she reportedly had two syncopal episodes in March and
July 2012. According to Dr. Gaber, appellant’s AD “[c]ombined with recurring costochondritis
and asthma” precluded her from resuming work as a management and program analyst with
DOD. His physical examination consisted of reported vital signs for height, weight and blood
pressure and a chest/heart examination which was reportedly negative, except for appellant’s
chest wall which notably “still remain[ed] tender in the upper parasternal borders.” Dr. Gaber
indicated that appellant’s condition had declined since he saw her a few years ago. He
specifically noted that she “continues to have syncopal episodes, chest pain, costochondritis and
asthma for which she uses an inhaler periodically.” Dr. Gaber also indicated that appellant’s
prognosis was fair, but she remained fully disabled.
The September 10, 2012 report does not establish clear evidence of error with respect to
OWCP’s August 26, 2011 merit decision. Apart from a few minor differences, Dr. Gaber’s
latest report is essentially a verbatim recitation of his August 2, 2010 assessment which OWCP
previously found deficient. The September 10, 2012 report incorrectly identified April 9, 1992
as the date of injury. Additionally, none of Dr. Gaber’s reports included a specific history of
injury regarding appellant’s employment-related allergic asthma. He attributed appellant’s
current disability to a combination of AD, asthma and costochondritis. However, Dr. Gaber’s
latest physical examination findings did not support a diagnosis of ongoing employment-related
asthma. Appellant’s chest examination was reportedly negative except for noted tenderness in
the upper parasternal borders of the chest wall.
Dr. Gaber also diagnosed ongoing
costochondritis, but he failed to explain how this condition precluded appellant from work.
Moreover, all of Dr. Gaber’s reports failed to explain how costochondritis was causally related to
appellant’s accepted July 21, 1991 employment injury. Lastly, Dr. Gaber has not attributed
appellant’s AD to her previously accepted July 1991 employment-related lung condition. Thus,
while appellant believes her current syncope/AD and her July 1991 employment injury are
related, the medical evidence fails to establish a causal relationship between the two.

20

Dr. Gaber did not identify the source of the quoted information regarding appellant’s work-related restrictions.

9

The Board finds that appellant has not demonstrated clear evidence of error. As such,
there is no justification for further merit review. Accordingly, OWCP in its March 1, 2013
decision properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied merit review with respect to appellant’s
June 13 and September 20, 2012 requests for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the March 1, 2013 and September 18, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

